Citation Nr: 1503056	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  11-23 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a right knee disorder, including degenerative joint disease (DJD).



REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officer.



ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from November 1952 to October 1954.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2009 rating decision, by the Philadelphia, Pennsylvania, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for a right knee disorder, claimed as degenerative joint disease and knee replacement.  He perfected a timely appeal to that decision.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).  


FINDING OF FACT

A right knee disorder, including degenerative joint disease, was not present until many years after separation from service, and is not shown to be related to any incident during service.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist,

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in April 2009 from the RO to the Veteran which was issued prior to the RO decision in June 2009.  That letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and he has not identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issues addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The records indicate that the Veteran served on active duty from November 1952 to October 1954.  The STRs do not reflect any complaints or findings of a right knee disorder.   On the occasion of his separation examination, in October 1954, clinical evaluation of the lower extremities was normal.  

Post service VA treatment records dated from September 2000 to April 2004 show that the Veteran received clinical attention and treatment for a bilateral knee disorder.  During a clinical visit in April 2002, the Veteran complained of severe pain in the right knee.  The Veteran related that he reinjured the knee in a fall last Wednesday; he stated that he originally injured that knee in January 2002.  A treatment note dated in February 2002 indicated that the right knee had displayed MMT and the Veteran was scheduled for an MRI.  A May 2003 treatment note reflects an assessment of osteoarthritis bilateral knees, current pain left greater than right.  

The Veteran's claim of service connection for a right knee disorder (VA Form 21-4138) was received in April 2009.  Submitted in support of the Veteran's claim was a medical statement from Dr. Stephen Zabinski, dated in March 2009, indicating that the Veteran has been under his care for a right knee condition.  Dr. Zabinski noted the Veteran developed degenerative joint disease in the right knee and underwent a right total knee replacement; unfortunately, the right total knee replacement results was poor and he struggled with a significant contracture and ongoing loss of motion and function.  Dr. Zabinski related that he was able to review the Veteran's service records, which reflects that he injured is leg in the course of running an obstacle course during military training.  Dr. Zabinski stated that, based on the obvious documented injury to the Veteran's right thigh and knee region, as well as the Veteran's stated history, he would state within a reasonable degree of medical probability that the Veteran's degenerative joint disease within his right knee is a service-connected injury.  He noted that the Veteran has significant residual disability relative to the right knee degenerative condition which, despite total knee replacement, continues to have significant loss of motion, loss of strength, and accompanying functional loss.  Any appropriate disability determination relative to this service-connected injury would certainly be appropriate and medically necessary and indicated from his standpoint.  

Received in May 2009 were treatment reports from Shore Orthopedics University Associates, dated from January 2008 to March 2009, reflecting ongoing evaluation and treatment for a bilateral knee disorder.  The Veteran was seen for an evaluation in March 2009; it was noted that he was still experiencing pain, crepitus and weakness about his right TKR.  The Veteran was also experiencing pain and crepitus in the left knee.  Following an evaluation, the impression was unsuccessful right TKR and joint contraction, and mild to moderate osteoarthritis of the left knee.  

The Veteran was afforded a VA examination in June 2009, in order to determine whether any current right knee disorder is related to military service.  The examiner noted that the Veteran's current right knee disorder is that of degenerative joint disease for which he underwent a right knee replacement in 2004 or so.  The examiner also noted that the Veteran did not get a good result from that surgery and he still has pain of the right knee that is constant although not as severe as before the surgery.  It was noted that he suffered a right thigh laceration during military service.  The examiner related that the Veteran's history of knee pain in itself does not support the claimant's current degenerative joint disease as being of any relationship to his military service as he did not begin to experience pain of the right knee until decades after military service and, during those decades, he worked at jobs that required ability to bear weight fully such as policeman and letter carrier.  The examiner further noted that the Veteran also has left knee osteoarthritis and there is no history of injury of either knee so that the claimant is genetically predisposed to osteoarthritis, and his military service has nothing to do with that.  The examiner observes that the Veteran's private physician's comment on his behalf can be dismissed out of hand.  The pertinent diagnoses were stable scar residuals of anterior right thigh; and, examined for relationship of degenerative osteoarthritis of right knee and left knee to military service - none found.  

Received in March 2011 were VA progress notes dated from January 2010 to February 2011, which show that the Veteran received ongoing clinical attention and treatment for his right knee disorder.  


III.  Legal Analysis.

Service connection may be awarded for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. §§ 1110, 1131 (2013).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

After review of the evidentiary record, the Board finds that service connection is not warranted for a right knee disorder, to include DJD of the right knee.  Significantly, the STRs are completely silent with regard to any complaints or findings of a right knee disorder.  At the time of his separation examination in October 1954, clinical evaluation of the lower extremities was normal.  The first clinical documentation of the onset of a chronic right knee disorder is in February 2002, more than 48 years after service separation.  The Court has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, there is no evidence that any arthritis of the right knee was manifested during the one-year presumptive period after separation from active military service as there is no radiographic evidence of arthritis during service or within the year following discharge.  See supra 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  

There are conflicting medical opinions of record regarding the relationship between current right knee disorder and military service.  Significantly, in a medical statement dated in March 2009, the Veteran's private treating physician stated that, based on the obvious documented injury to the Veteran's right thigh and knee region, as well as the Veteran's stated history, he would state within a reasonable degree of medical probability that the Veteran's degenerative joint disease within his right knee is a service-connected injury.  On the contrary, following the June 2009 VA examination, the examiner stated that no relationship was found between the Veteran's current degenerative joint disease of the right knee and military service.  The examiner explained that the Veteran's history of knee pain in itself does not support the claimant's current degenerative joint disease as being of any relationship to his military service as he did not begin to experience pain of the right knee until decades after military service and, during those decades, he worked at jobs that required ability to bear weight fully such as policeman and letter carrier.  While the VA examiner acknowledged that the Veteran had an in-service injury to the right leg, he nevertheless cited to the lack of any findings related to the right knee for decades and pointed to the Veteran's history as a policeman and letter carrier as possible causes of the Veteran's disorder.  Accordingly, the June 2009 VA opinion is found to carry significant weight.  

The Board finds the examiner's opinion persuasive and probative as it was definitive, based upon a complete review of the Veteran's entire claims file, and supported by detailed rationale.  Among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The examination report was based on an interview of the Veteran, a physical examination, and review the claims file, including the most recent medical records.  Accordingly, the opinion is found to carry significant weight.  

As for the Veteran's statements relating his current right knee disorder to service, although the Veteran is competent to describe symptoms pertaining to his claimed disability, whereas here, the question involved is one of medical causation, competent medical evidence is required to prove the claim because a lay person is not qualified through education, training, and expertise to offer an opinion on a medical diagnosis or on medical causation.  38 C.F.R. § 3.159; Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While the Veteran is competent to say he experienced right knee symptoms since service, only a qualified expert is competent to say that current disability is attributable to what happened in service or to continued symptoms since service.  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a right knee disorder. The Veteran does not have a right knee disability that is traceable to disease or injury incurred in or aggravated during active military service.  



ORDER

Service connection for a right knee disorder, including degenerative joint disease, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


